DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.  All arguments have been fully considered.  Claims 1-8 are currently pending.  Claim 9 is cancelled.  Claims 4-8 are withdrawn.  Claim 1 is currently amended.

Claim Interpretation
Claim 1 has been amended to recite the following:
A frozen cell cluster that is a cell cluster in a frozen state obtained by cryopreserving a granular cell cluster together with a cryopreservation agent, wherein the granular cell cluster contains collagen produced from a mesenchymal stem cell and is formed either: 
by culturing a mesenchymal stem cell in a growth medium containing a factor that causes the mesenchymal stem cell to produce collagen, or 
by culturing a mesenchymal stem cell in a growth medium to cause aggregation and supplementing the growth medium with a factor that causes the mesenchymal stem cell to produce collagen, and the frozen cell cluster exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster.

Applicant has amended claim 1 to recite the phrase “…and the frozen cell cluster exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster.”
 The added limitation is directed to the intended use of the frozen cell cluster after it has been thawed and grafted, and is no longer a frozen cell cluster.  It is noted that claims 1-3 are directed to a frozen cell cluster composition, per se. The claims are not directed to a method of using a thawed cell cluster.  
It is noted that, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Thus, the phrase “and the frozen cell cluster exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster”, does not add any additional physical, structural or chemical properties to the claimed frozen cell cluster.
Thus, any composition including a cryoprotectant agent and a frozen mesenchymal stem cell cluster containing collagen would read on the composition of claim 1.
Additionally, it is again noted, the limitations regarding culturing in a growth medium containing a factor that causes collagen production are product by process limitations and imparts the feature that the mesenchymal stem cell clusters contain collagen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Maintained

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (WO 2016/069892, filed October 29, 2015; previously cited) (“Fang”), as evidenced by Bellotti et al., (Cytotechnology (2016) 68: 2479-2490; previously cited) (“Bellotti”).
As set forth above at Claim Interpretation, claim 1 has been amended to recite limitations directed to the intended use of a thawed mesenchymal stem cell cluster containing collagen.  Thus, the phrase “and the frozen cell cluster exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster”, does not add any additional physical, structural or chemical properties to the claimed frozen cell cluster.
Thus, any composition including a cryoprotectant agent and a frozen mesenchymal stem cell cluster containing collagen would read on the composition of claim 1.
	Regarding claim 1, Fang is directed to methods for preparing and culturing three-dimensional (3D) cell aggregates, e.g. spheroids. (Abstract, paragraphs [0002]-[0004]).
Fang’s Example 2 teaches preparing 3D cell culture aggregates of uniform diameter, wherein the diameter of the culture wells is 1 to 3 times the diameter of the 3D cellular aggregate.  Fang exemplifies culturing HT29 cells (human colorectal adenocarcinoma cells), MH677 cells (murine hybridoma cells), CHO 5/9 alpha cells (Chinese Hamster Ovary cells) and BHK-21 (Baby Hamster Kidney) cells to form the desired spheroids.  Although Fang’s Example 2 does not further exemplify mesenchymal stem cells as recited in claim 1, Fang teaches culturing mesenchymal stem cells (MSCs) as spheroids since doing so retains their pluripotency.  (Fang at paragraph [0011]).  It is noted the instant specification at paragraph [0030] discloses that MSCs grown as spheroids aggregate with each other and become granular. Therefore, Fang’s MSC spheroid aggregates are considered granularly formed.
Thus, Fang does render obvious a composition comprising a frozen cell cluster in a frozen state in which MSC spheroids are granularly formed, that is, Fang teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising frozen MSC spheroids is within the scope of the teachings of Fang, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to cryopreserve MSC spheroids.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Fang.
As to the limitation that the mesenchymal stem cell cluster contains collagen, it is noted that Bellotti is directed to three-dimensional culture of mesenchymal stem cell spheroids (Abstract). Bellotti’s Fig. 7 (d-f) evidence that mesenchymal stem cell spheroids (i.e. clusters) necessarily produce collagen.  Therefore, it is considered that Fang’s MSC spheroids contain collagen, thus meeting the limitation of claim 1.
As to the limitation regarding a frozen cell cluster and the inclusion of a cryopreservation agent, it is noted that Fang further teaches cryopreservation (i.e. frozen state) of the produced spheroids in order to bank the cells in a 3D format for use at a later date. Fang teaches using a cryopreservation agent, e.g. DMSO.  (Fang at paragraph [00241]), thus meeting the limitation of claim 1. 
Regarding claims 2 and 3, and the limitations directed to the diameter of the frozen cell clusters, Fang teaches the culture well diameter is 1 to 3 times the diameter of the 3D cellular aggregate; that is the spheroid diameter is about the same, or 3 times smaller than the culture well diameter). Fang teaches the culture well diameters range from about 100-2000 µm (correlates to 0.1 to 2 mm) (paragraph [0025]).  Therefore, in the case where the well diameter is 1 times (1X) the 3D cellular aggregate, the spheroid diameter correlates to 0.1 mm to 2 mm (claimed range lies within the prior art range).  In the case where the culture well diameter is 3 times (3X) the diameter of the 3D cellular aggregate, the spheroid diameter correlates to about 0.033 mm to 0.667 mm (claimed range overlaps the prior art range).   
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bellotti et al., (Cytotechnology (2016) 68: 2479-2490; previously cited) (“Bertolli”), in view of Fang et al., (WO 2016/069892, filed October 29, 2015; previously cited) (“Fang”).
Bellotti is directed to three-dimensional spheroids comprising mesenchymal stem cells (MSCs). Bellotti teaches the development of a pellet culture to obtain homogenous spheroids of MSCs for long term studies (Abstract).
	Regarding claim 1, Bellotti teaches obtaining MSCs from human bone marrow. (MSC isolation and culture, right column, page 2481). Bellotti teaches culturing to obtain spheroids. (Spheroids production procedure, page 2482 and Fig. 1).  Bellotti teaches the 3D MSC spheroid aggregates are subjected to rapid freezing at -70°C, i.e. a frozen cell cluster. (Histological analysis and immunostainings, left column, page 2484).  It is noted the instant specification at paragraph [0030] discloses that MSCs grown as spheroids aggregate with each other and become granular. Therefore, Bellotti’s MSC spheroid aggregates are considered granularly formed, thus meeting the limitation of claim 1.
As to the limitation that the mesenchymal stem cell cluster contains collagen, it is noted that Bellotti’s Fig. 7 (d-f) teaches that mesenchymal stem cell spheroids (i.e. clusters) necessarily produce collagen.  Therefore, it is considered that Bellotti’s MSC spheroids contain collagen, thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation directed to cryopreserving the cell cluster with a cryopreservation agent, it is noted that Bellotti teaches the 3D MSC spheroid aggregates are subjected to rapid freezing at -70°C using O.C.T. medium in order to preserve the spheroids for histological analysis.  (Histological analysis and immunostainings, left column, page 2484).  Bellotti does not further teach whether or not the MSC spheroids were frozen using a cryopreservation agent.  However, Fang, as set forth above, is directed to methods for preparing and culturing three-dimensional (3D) cell spheroids, such as mesenchymal stem cell spheroids, since doing so retains their pluripotency and permits banking of the cells in a 3D format for use at a later date. (Abstract, paragraphs [0002]-[0004], [0011] and [00241]).  Fang teaches cryopreservation using a cryopreservation agent such as DMSO.  (Fang at paragraph [00241]).
Therefore, given that Bellotti’s intention is to prepare the MSC spheroids for use in long term studies, and given Fang teaches cryopreservation permits banking of the spheroids for future use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bellotti to include cryopreservation using a cryopreservation agent.
The person of ordinary skill in the art would have been motivated to modify the spheroid composition of Bellotti to include a cryoprotectant agent that permits banking of the cells in a 3D format, as taught by Fang, for the predictable result of successfully permitting long-term storage and preservation of the spheroids for long-term studies at a later date, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Bellotti and Fang because each of these teachings are directed at preparing and culturing three-dimensional (3D) mesenchymal stem cell aggregates, e.g. spheroids.
	Regarding claims 2-3, Bellotti teaches the diameter of the MSC spheroids ranges from 900 µm (correlates to 0.9 mm) to approximately 600 µm (correlates to 0.6 mm) (Morphological features assessment, second paragraph, right column, page 2485), which is illustrated at Fig. 6a.   The claimed range overlaps the prior art range, thus anticipating claims 2 and 3. See MPEP 2131.03(I).

Response to Remarks

Rejection of Claim(s) 1-3 under 35 U.S.C. 103:
	Applicant asserts that Belloti does not consider using the MSC spheroids as a graft after freezing and thawing of the MSC spheroids, as discussed at Applicant’s Remarks (pages 5-6).
 Applicant’s remarks have been fully considered, but are not found persuasive
since the instant claims are not directed to a method of grafting.  The instant claims are directed to a frozen composition comprising a cryoprotectant agent and a mesenchymal stem cell cluster containing collagen.
It is noted compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
It is further noted that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further asserts that Fang does not teach or suggest that a growth medium contains a collagen-producing factor, and does not evaluate MSC spheroids that are cryopreserved and thawed, as discussed at Applicant’s remarks (page 6).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response to Applicant’s remarks regarding the limitation directed to a growth medium containing a collagen-producing factor, it is noted, as discussed above at Claim Interpretation, the limitations regarding culturing in a growth medium containing a factor that causes collagen production are product by process limitations and imparts the feature that the mesenchymal stem cell clusters contain collagen. 
It is noted that Fang teaches MSC spheroids and Bellotti’s Fig. 7 (d-f) evidences that mesenchymal stem cell (MSC) spheroids (i.e. clusters) necessarily produce collagen, thus meeting the limitation of claim 1.
Further as to Applicant’s remarks that Fang does not evaluate MSC spheroids that are cryopreserved and thawed, these remarks are not found persuasive since the claims do not recite limitations directed to evaluation thawed MSC spheroids.

Applicant further asserts that Belloti does not remedy the asserted deficiency of Fang since Belloti does not teach or suggest that a growth medium contains a collagen-producing factor, let alone the presently claimed frozen cell clusters which exert tissue regeneration ability as a graft after thawing of the frozen cell cluster, as discussed at Applicant’s remarks (page 6).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response to Applicant’s remarks regarding the limitation directed to a growth medium containing a collagen-producing factor, it is noted, as discussed above at Claim Interpretation, the limitations regarding culturing in a growth medium containing a factor that causes collagen production are product by process limitations and imparts the feature that the mesenchymal stem cell clusters contain collagen. 
It is noted that Belloti teaches MSC spheroids and Bellotti’s Fig. 7 (d-f) evidences that mesenchymal stem cell (MSC) spheroids (i.e. clusters) necessarily produce collagen. Therefore, absent evidence to the contrary, it is considered that Bellotti’s MSC spheroids contain collagen, thus meeting the limitation of claim 1.
Further as to Applicant’s remarks regarding the limitation directed to exertion of tissue regeneration ability as a graft after thawing of the frozen cell clusters, it is again noted, as discussed at Claim Interpretation, the phrase “…exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster”, is directed to the intended use of the frozen cell cluster after it has been thawed and grafted, and is no longer a frozen cell cluster.  It is noted that claims 1-3 are directed to a frozen cell cluster composition, per se. The claims are not directed to a method of using a thawed cell cluster.  
It is noted that, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “exerts tissue regeneration ability as a graft after thawing of the frozen cell cluster”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02



Conclusion
No claim is allowed.  No claim is free of the art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633